DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to communications through the applicant’s application filed on 07/24/2019.

Information Disclosure Statement
IDSs submitted 07/24/2019, 08/16/2019, 03/27/2020 have been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal (US 2017/0068595) in view of Rangadass (US 2005/0021541).

With respect to claim 1, Nautiyal discloses a processor-implemented method for automatic correction and migration of a plurality of bulk data, the method comprising: 
identifying one or more sources, wherein the one or more sources include the plurality of data
(Nautiyal: fig. 3 & para.[0067]: Orders application 306, Orders application 306 is representative of an application for tracking customer orders… the "Orders Application" data model may be based at least in part on a Hyper Structured Query Language Database (HSQLDB) mapping and include five datastores, SRC_CITY, SRC_CUSTOMER, SRC_ORDERS, SRC_ORDER_LINES, SRC_PRODUCT, and SRC_REGION); 
identifying a subset of the data
(Nautiyal: fig. 4A, 4B & para.[0070]: depict simplified data flows in conventional data integration processing that may be performed by data integration system 100. In this example, data from orders application 306, parameter file 308, and one or more other optional or additional sources flow through a traditional ETL process targeted to sales administration application 310);
uploading the subset to an application
(Nautiyal: para.[0045]: Data stored in repositories 126 may be uploaded or imported through information integration 104);
determining an error list from the application based on the uploaded subset
bad data, a bad configuration, errors in the code, system issues, or the like. As data integration scenario incorporate components hosted using cloud-based service or are themselves initiated in the cloud, additional errors can present themselves);
 in response to an error being on the error list, removing the subset from the application
(Nautiyal: para.[0094]: If there is a certain category of errors that is not correctable, the data that cause the error can be rejected and logged.  Fig. 7, step 750 – Delete/Autocorrect bad data and allow the ETL to continue loading the remaining data); 
matching one or more rules to one or more errors in the error list based on the determined error list and a plurality rule data
(Nautiyal: para.[0098]:  In step 820, one or more staging errors are determined. Flow errors can also result in transformed data having unexpected value, size, type, or the like. In step 830, one or more ETL errors are determined. ETL errors can include errors having to do with the execution of code implementing the data integration scenario. In step 840, one or more system errors are determined. System errors can result from various components of the ETL process being ; and 
converting the subset using the matched one or more rules
(Nautiyal: para.[0095]:  In step 660, a variety tools can be made available to the customer for correcting errors).  
However, Nautiyal only discloses data and application. However, Nautiyal does not disclose bulk data and enterprise application.
Rangadass teaches transferring of bulk data (Rangadass: fig. 1 & para.[0026], Infrastructure services 8 provide bulk data transfer and enterprise messaging between MDM and enterprise solution components 6 in accordance with business workflows operating in association with infrastructure services 8). And enterprise application (fig. 1 & para.[0007]: illustrates an example enterprise application framework including a master data management (MDM) system).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Rangadass’s teachings into Nautiyal’s for transferring bulk data which effective central management of score reference data via external operating system as suggested by Rangadass (See abstract and summary and para.[0026]).
Claims 8, and 15 recites limitations similar to limitations of claim 1 and are rejected for the same reason.


Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Nautiyal teaches based on matching the one or more rules to the one or more errors in the error list, displaying the one or more rules and a corresponding to each rule the one or more errors in the error list to a user (para. [0089]-[0090]); allowing the user to change the one or more rules (para: [0063]); and in response to the user making a change to the one or more rules, updating a rule data with the changed one or more rules, wherein the rule data stores all the rules for the data conversion to the application (para [0064]).  
However, Nautiyal only discloses data and application. However, Nautiyal does not disclose bulk data and enterprise application.
Rangadass teaches transferring of bulk data (Rangadass: fig. 1 & para.[0026], Infrastructure services 8 provide bulk data transfer and enterprise messaging between MDM and enterprise solution components 6 in accordance with business workflows operating in association with infrastructure services 8). And enterprise application (fig. 1 & para.[0007]: illustrates an example enterprise application framework including a master data management (MDM) system).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Rangadass’s teachings into Nautiyal’s for transferring bulk data which effective central management of score reference data 
Claims 9, and 16 recite limitations similar to limitations of claim 2 and are rejected for the same reason.
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Nautiyal teaches an error number; an error description, wherein the error description corresponds to the error number; and the one or more rules corresponding to the error number (para [0093], [0097]).  
Claims 10, and 17 recites limitations similar to limitations of claim 3 and are rejected for the same reason.
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Nautiyal teaches applying the matched rules to convert the data into a compatible data, wherein the compatible data is in a format compatible to the application (para [0036]); and uploading the compatible data to the application (para.[0045]).  
However, Nautiyal only discloses data and application. However, Nautiyal does not disclose bulk data and enterprise application.
Rangadass teaches transferring of bulk data (Rangadass: fig. 1 & para.[0026], Infrastructure services 8 provide bulk data transfer and enterprise messaging between MDM and enterprise solution components 6 in accordance with business workflows operating in association with infrastructure services 8). And enterprise application (fig. 1 & para.[0007]: illustrates an example .
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Rangadass’s teachings into Nautiyal’s for transferring bulk data which effective central management of score reference data via external operating system as suggested by Rangadass (See abstract and summary and para.[0026]).
Claims 11, and 18 recite limitations similar to limitations of claim 1 and are rejected for the same reason.
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Nautiyal teaches identifying a subset of the data is based on randomly selecting one or more records from the data, wherein the selected one or more records are based on a size of each one of the identified sources (para.[0037]).  
However, Nautiyal only discloses data and application. However, Nautiyal does not disclose bulk data and enterprise application.
Rangadass teaches transferring of bulk data (Rangadass: fig. 1 & para.[0026], Infrastructure services 8 provide bulk data transfer and enterprise messaging between MDM and enterprise solution components 6 in accordance with business workflows operating in association with infrastructure services 8). And enterprise application (fig. 1 & para.[0007]: illustrates an example enterprise application framework including a master data management (MDM) system).

Claims 12, and 19 recite limitations similar to limitations of claim 1 and are rejected for the same reason.
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Nautiyal teaches the one or more records selected from the plurality of the data are selected randomly based on a size of the data (para.[0042]).  
However, Nautiyal only discloses data and application. However, Nautiyal does not disclose bulk data and enterprise application.
Rangadass teaches transferring of bulk data (Rangadass: fig. 1 & para.[0026], Infrastructure services 8 provide bulk data transfer and enterprise messaging between MDM and enterprise solution components 6 in accordance with business workflows operating in association with infrastructure services 8). And enterprise application (fig. 1 & para.[0007]: illustrates an example enterprise application framework including a master data management (MDM) system).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Rangadass’s teachings into Nautiyal’s for transferring bulk data which effective central management of score reference data 
Claims 13, and 20 recite limitations similar to limitations of claim 1 and are rejected for the same reason.
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Nautiyal teaches matching one or more rules to one or more errors in the error list is performed by a probability value, wherein the probability value is determined based on matching one or more words from the one or more rules to one or more words of the one or more errors in the error list (para[0099], and fig. 7 & 10: step 750, ETL with tolerance, automatically handle common errors, delete/Autocorrect bad data and allow the ETL to continue loading remaining data).
Claim 14 recites limitations similar to limitations of claim 1 and is rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





05/22/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162